Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Requirement for Election/Restriction
This application contains claims directed to the following patentably distinct species: 
Species I: related to 1st embodiment, Figs 1-2.
Species II: related to 2nd embodiment, Figs 3-4.
Species III: related to 3rd embodiment, Figs 5-6.
Species IV: related to 4th embodiment, Figs 7-8, 5th embodiment, Figs. 9-10, 6th embodiment, Figs. 11-12, 7th embodiment, Figs. 13-14, 8th embodiment, Figs. 15-16, 11th embodiment, Fig 21, and 13th embodiment, Fig. 23.
Species V: related to 9th embodiment, Figs 17-18.
Species VI: related to 10th embodiment, Figs 19-20.
Species VII: related to 12th embodiment, Fig. 22.
The species are independent or distinct because Species I, is an optical lens assembly comprising lens with - + + - refractive power, second lens has a concave/convex paraxial lens surface, whereas Species II, is an optical lens assembly comprising lens with - - + - refractive power, second lens has a concave/convex paraxial lens surface, whereas Species III, is an optical lens assembly comprising lens with - - + - refractive power, second lens has a concave/convex paraxial lens surface, except Abbe # for first to third lens is 55.9, meaning it has low material dispersion, different from previous species, whereas Species IV, is an optical lens assembly comprising lens with - + + - th embodiment, whereas Species V is an optical lens assembly comprising lens with - - + - refractive power, second lens has a concave/convex paraxial lens surface, whereas Species VI, is an optical lens assembly comprising lens with - - + - refractive power, second lens has a convex/concave paraxial lens surface, whereas Species VII is a capturing unit that includes optical assembly disclosed in 1st embodiment, and a receiving unit that can have lens from any one of the 10th embodiments, which is a multiple configuration. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, Claims 1-25 appear generic Species I, II, III, IV, V, VI, VII.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
a)    the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter.
b)    the species or groupings of patentably indistinct species have different elements or configurations, that are different from each other, where it is not obvious to combine with another embodiment.
c)    the species or groupings of patentably indistinct species require a different field of search (e.g., employing different search strategies or search queries).
d)    the prior art applicable to one invention would likely not be applicable to another invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call was made to attorney R. Burns Israelsen Reg. # 42685 at 435-252-1369 on 3/25/2021, received call on 3/26/2021 from Heather Woodward Reg. # 62627 on behalf of R. Burns Israelsen to request an oral election to the above restriction requirement, but did not result in an election being made.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO J BETANCOURT whose telephone number is (571)270-0393.  The examiner can normally be reached on Mon - Fri: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS PHAM can be reached on 5712723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALBERTO J BETANCOURT/
Examiner, Art Unit 2872
                                                                                                                                                                                             
/MARIN PICHLER/Primary Examiner, Art Unit 2872